
	

114 HR 1805 IH: Family Farm Relief Act of 2015
U.S. House of Representatives
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1805
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2015
			Mr. Gibson (for himself, Ms. Stefanik, Mr. Sean Patrick Maloney of New York, Mr. Katko, Mr. Reed, and Mr. Collins of New York) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to simplify the petitioning procedure for H–2A
			 workers, to expand the scope of the H–2A program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Family Farm Relief Act of 2015. 2.Secretary of Agriculture to administer H–2A program (a)In generalSection 218 of the Immigration and Nationality Act (8 U.S.C. 1188) is amended by striking the term Secretary of Labor each place it appears and inserting Secretary of Agriculture.
 (b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is 1 year after the date of enactment of this Act.
 3.Electronic filing system for H–2A petitionsNot later than 1 year after the date of enactment of this Act, the Secretary of Agriculture shall establish a process for receiving petitions for nonimmigrant visas under section 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)). In establishing such process, the Secretary shall ensure—
 (1)that petitioners may file such petitions over the Internet on an Internet Web page of the Secretary;
 (2)that any software developed to process such petitions on such Internet Web page shall indicate to the petitioner any technical deficiency in the application prior to submission; and
 (3)that each petitioner shall be able to file such petition in a paper format. 4.Repeal of 50-percent domestic workforce requirementSubparagraph (B) of section 218(c)(3) of the Immigration and Nationality Act (8 U.S.C. 1188(c)(3)) is repealed, and any rule made by the Secretary of Labor or the Secretary of Homeland Security to carry out such subparagraph may not continue in effect.
 5.Prevailing Practices SurveyIn the case of an employer petitioning under section 218 of the Immigration and Nationality Act (8 U.S.C. 1188), the submission of a prevailing practice survey regarding employment practices shall not be required.
 6.Alteration of region of referenceSection 218(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1188(b)(3)) is amended by striking within a multi-state region of traditional or expected labor supply  and inserting within an area of 150 square miles in the United States centered around the place of employment.
		7.Prohibition and repeal of certain rules
 (a)Rules regarding recruitment and referral requirementThe Secretary of Agriculture may not make any rule for purposes of carrying out section 218(b)(3) of the Immigration and Nationality Act that—
 (1)requires that an employer advertise an offer of employment— (A)on a particular date; or
 (B)in a particular publication; (2)requires that an employer contact workers who the employer employed in the prior year or growing season; or
 (3)requires that an employer submit a recruitment report. (b)Prohibition on requirement of certification by employers (1)In generalThe Secretary of Agriculture or the Secretary of Homeland Security may not make any rule pertaining to a petition under section 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act, that requires an employer to provide a certification of—
 (A)recruitment advertisements; or (B)recruitment reports.
 (2)Rule of constructionNothing in this section shall be construed as limiting the authority of the Secretary to require an attestation regarding such matters from any such employer.
 (c)Repeal of existing rulesAny rule that is described in subsection (a) that is currently in effect may not continue in effect beginning on the date that is 60 days after the date of enactment of this Act.
			8.Inclusion of certain year-round livestock workers
 (a)In generalSection 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) is amended by inserting , labor as a year-round livestock worker (including as a dairy worker) before , and the pressing of apples for cider.
 (b)Length of stay for year-Round livestock workersSection 218 of the Immigration and Nationality Act (8 U.S.C. 1188), as amended by this Act, is further amended by adding at the end the following:
				
 (j)Special rule for year-Round livestock workersNotwithstanding any other provision of this section, an H–2A worker who is admitted for purposes of performing labor as a year-round livestock worker (including as a dairy worker) may be admitted for a period of not more than 3 years. At the end of that period, the Secretary of Homeland Security may not approve a petition to import that alien as an H–2A worker for a period of 3 months. Such a petition may be filed pertaining to that alien any number of times. Such petition may not be filed by any person who, at the time of filing, is an alien who is unlawfully present in the United States..
 9.Replacement of workers and Expedited Administrative appealsSection 218 of the Immigration and Nationality Act (8 U.S.C. 1188), as amended by this Act, is further amended by adding at the end the following:
			
 (k)replacement of workersOn receiving notice that an H–2A worker recruited or hired by an employer has prematurely abandoned employment or has failed to appear for employment, the Secretary of State shall promptly issue a visa under section 101(a)(15)(H)(ii)(a) to an eligible alien designated by the employer to replace that worker and the Secretary of Homeland Security shall expeditiously admit such alien into the United States.. 
 10.Agricultural Associations and pooling of workersSection 218(d) of the Immigration and Nationality Act (8 U.S.C. 1188(d)) is amended to read as follows:
			
				(d)Role of agricultural associations
 (1)Filing by agricultural association permittedAn application to hire an H–2A worker may be filed by an association of agricultural employers which use agricultural labor.
 (2)Treatment of associations acting as employersIf an association is a joint or sole employer of H–2A workers, such H–2A workers may be transferred among its members to perform agricultural labor of the same nature for which the application was approved.
					(3)Treatment of violations
 (A)Individual membersIf an individual member of a joint employer association violates any condition for approval with respect to the member's application, the Secretary of Agriculture shall deny such application only with respect to that member of the association unless the Secretary determines that the association or other member participated in, had knowledge of, or had reason to know of the violation.
						(B)Association of agricultural employers
 (i)Joint employerIf an association representing agricultural employers as a joint employer violates any condition for approval with respect to the association's application, the Secretary of Agriculture shall deny such application only with respect to the association and may not apply the denial to any individual member of the association, unless the Secretary determines that the member participated in, had knowledge of, or had reason to know of the violation.
 (ii)Sole employerIf an association of agricultural employers approved as a sole employer violates any condition for approval with respect to the association's application, no individual member of the association may be the beneficiary of the services of H–2A workers admitted under this section in the occupation in which such H–2A workers were employed by the association which was denied approval during the period such denial is in force.. 
 11.Agency report required when delays occurSection 218(c) of the Immigration and Nationality Act (8 U.S.C. 1188(c)) is amended by adding at the end the following:
			
 (5)Agency report required when delays occurA report shall be submitted to the Committee on Agriculture of the Senate and the Committee on Agriculture of the House of Representatives for any month in which the average response time under paragraph (2) to a filing is greater than 7 days. The report shall be submitted not later than the last day of the month that immediately follows the month in which such average response time limit was exceeded..
 12.GAO ReportNot later than 90 days after the date of enactment of this Act, the Comptroller General shall submit to Congress a report on a study—
 (1)evaluating the effects of introducing biometric identification cards to H–2A workers; (2)whether the usage of such identification cards would promote efforts to efficiently enforce the immigration laws and streamline the visa application and admission process for H–2A workers; and
 (3)examining any delay in the processing of applications and petitions under the H–2A program and in the administration of the program.
			
